DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/03/22 have been fully considered but they are not persuasive.
On pages 6-7 Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees but notes that bulged portions within tubular vessels are well-known in the art and thus art is applied accordingly. Please see the rejection below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 9, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20080058925 A1) in view of Navia (US 20090093873 A1) further in view of Carson et al. (US 20050080439 A1) hereinafter known as Carson and Liebig et al. (US 4517687 A) hereinafter known as Liebig.
Regarding claim 1 Cohen discloses a device for connecting to an inferior and superior vena cava of a failing Fontan patient (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Cohen was considered capable of performing the cited intended use of connecting two blood vessel sections. For example, see Figure 2 items 16, and 18), the device comprising:
a fluid-tight ([0026] Gortex) hollow body (Figure 2 item 60) with a first end section configured to be coupled to the superior vena cava with a first opening (Figure 2 item 72), a second end section configured to be coupled to the inferior vena cava with a second opening (Figure 2 item 82), and an intermediate section having a third opening (Figure 2 item 62) and the first and second openings are each connectable to respective vessel section of the vena cava, wherein the end sections are connectable in a fluid-tight manner (this is likewise stated as an “intended use” of each of the openings, which the openings are understood capable of doing (see explanation above). See also for example, Figure 2) 
and a coupling device (Figure 2 item 52/48) for a blood pump or blood-guiding cannula (this is stated as an intended use of the coupling device (see explanation regarding “intended use” of a device above. The coupling device of Cohen is understood capable of being “for” a blood pump or cannula),
wherein the coupling device is located in a region of the third opening of the intermediate section (Figure 2);
but is silent with regards to the intermediate section being located between the first and second end sections,
one of the end sections having a collar made of a textile which is sewed or glued to the intermediate section, and
the intermediate section comprising silicone and having a bulged portion.
However, regarding claim 1 Navia teaches a graft device which includes a textile collar sewn onto each opening, including an intermediate section (Figures 1a-b items 18, 20, 22; [0070]). 
Cohen and Navia are involved in the same field of endeavor, namely implantable endoprosthesis devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cohen by including a textile ring at the intermediate section such as is taught by Navia in order to provide reinforcement collar ring on the end of the intermediate portion which allows reinforcement for the area of the device which will receive sutures, thereby securing and reinforcing the attachment of the invention to another vessel or element. As regards the material, the Examiner notes it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Further, regarding claim 1 Carson teaches a device which includes an intermediate section which comprises silicone ([0157]). Cohen and Carson are involved in the same field of endeavor, namely implantable endoprosthesis devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cohen by having the material of the intermediate device be silicone such as is taught by Carson since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). In this case, it would serve to promote thrombogenicity and or improve flow of blood.
Further, regarding claim 1 Liebig teaches that implanted tubular vessels include bulged portions on one side of openings, so that a cross-section of the bulged portion is larger than a cross-section of the associated opening (Figure 3; Column 5 lines 8-12),
and also teaches an intermediate section (21) being located between first and second end sections (22, 22) (e.g. shifted to the left slightly, towards the 2nd end section, as compared to the 1st end section).
Cohen and Liebig are involved in the same field of endeavor, namely blood-carrying tubes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Cohen Carson Navia Combination so that the intermediate section has a bulged portion on a side of the third opening so that a cross-section of the bulged portion is larger than the cross-section of the third opening in order to prevent kinking or collapse of the lumen at any point of the lumen at any point along the tubes. It would also be obvious to change the shape of the graft in question so the intermediate section lies between the two end portions since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Cohen.
Regarding claim 2 the Cohen Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to the third opening being smaller than the first or second opening.
However, regarding claim 2 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Cohen Cason Navia Liebig Combination so that any of the openings is smaller or larger than any other, since the actual dimensions of the device would depend on the intended location of implantation, the amount of blood intended to be flown through each section and to the different areas the device is intended to divert blood to/from. For example, when flowing blood from one area with high flow to two areas of lower flow, the obviousness of having the one end receiving the greater amount of flow being larger than the other two ends is a simple design change. Any person of ordinary skill would understand this basic mechanical principle. Likewise, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device (e.g. other than the expected outcome as the Examiner explained above), is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Cohen.
Regarding claim 4 the Cohen Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
wherein Cohen further discloses the coupling device is a cannula ([0019] tubular member 48; Merriam-Webster defines cannula as “a small tube for insertion into a body cavity or into a duct or vessel”).
Regarding claim 9 the Cohen Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
wherein Cohen further discloses the hollow body is formed in one piece (Figure 2).
Regarding claim 11 the Cohen Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to the dimensions of the device.
However, regarding claim 11 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of the hollow body so that it is between 2-15 cm since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  The optimization of the length of the device would simply be designed for the location in which it is intended on being implanted.
Regarding claim 20 the Cohen Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
wherein Cohen further discloses the device is capable of relieving the heart of a patient with failing Fontan circulation (this is stated as an “intended use” of the device (see explanation in the rejection to claim 1 above). The device of Cohen is understood to be capable of being connected to vessels in an appropriate way to which it would relieve the heart of a patient with failing Fontan circulation).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, Carson, Navia, and Liebig as is applied above in view of Farnan et al. (US 9801987 B2), hereinafter known as Farnan.
Regarding claim 19 the Cohen Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
wherein Cohen further discloses the coupling device is a cannula ([0019] tubular member 48; Merriam-Webster defines cannula as “a small tube for insertion into a body cavity or into a duct or vessel”);
but is silent with regards to the material of the cannula.
However, regarding claim 19 Farnan teaches cannulas can be made of silicone (Column 3 lines 42-48). Cohen and Farnan are involved in the same field of endeavor, namely blood vessel tubing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the cannula so that it is silicone such as is taught by Farnan since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claims 1, 4, 9, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson in view of Navia and Liebig as is applied above.
Regarding claim 1 Carson discloses a device comprising:
a fluid-tight hollow body (Figure 10 item 84; [0157] silicone) with a first end section having a first opening (Figure 10 e.g. left end), and a second end section having a second opening (Figure 10 e.g. right end), and an intermediate section with a third opening (Figure 10 e.g. the middle, with the opening up top), wherein the first and second openings are connectable in a fluid-tight manner (the Examiner notes the connection of the ends of the device would depend entirely upon the method of implantation and how tightly the medical practitioner attaches the ends to the vessels),
wherein the intermediate section comprises silicone ([0157]),
and a coupling device for a blood pump or blood-guiding cannula located in a region of the third opening of the intermediate section (Figure 10 item 88);
but is silent with regards to the first or second end comprising a collar,
the intermediate section having a bulge, 
and the device being capable of attachment to the vena cava.
However, regarding claim 1 Navia teaches a graft device which includes a textile collar sewn onto each opening, including an intermediate section (Figures 1a-b item 18; [0070]). Cohen and Navia are involved in the same field of endeavor, namely implantable endoprosthesis devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Cohen by including a textile ring at the intermediate section such as is taught by Navia in order to provide reinforcement collar ring on the end of the intermediate portion which allows reinforcement for the area of the device which will receive sutures, thereby securing and reinforcing the attachment of the invention to another vessel or element. As regards the material, the Examiner notes it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Further, regarding claim 1 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of the hollow body so that it can attach to an inferior and superior vena cava of a failing Fontan patient, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  The optimization of the length of the device would simply be designed for the location in which it is intended on being implanted.
Further, regarding claim 1 Liebig teaches that implanted tubular vessels can include bulged portions on one side of openings, so that a cross-section of the bulged portion is larger than a cross-section of the associated opening (Figure 3; Column 5 lines 8-12). Cohen and Liebig are involved in the same field of endeavor, namely blood-carrying tubes. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Cohen Carson Navia Combination so that the intermediate section has a bulged portion on a side of the third opening so that a cross-section of the bulged portion is larger than the cross-section of the third opening in order to prevent kinking or collapse of the lumen at any point of the lumen at any point along the tubes. 
Regarding claim 4 the Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
wherein Carson further discloses the coupling device is a cannula (Merriam-Webster defines cannula as “a small tube for insertion into a body cavity or into a duct or vessel”; Figure 10 item 88).
Regarding claim 9 the Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
wherein Carson further discloses the hollow body is formed in one piece (Figure 10).
Regarding claim 11 the Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to the dimensions of the device.
However, regarding claim 11 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of the hollow body so that it is between 2-15 cm since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  The optimization of the length of the device would simply be designed for the location in which it is intended on being implanted.
Regarding claim 20 the Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to the device being capable of relieving the heart of a patient with failing Fontan circulation.
However, regarding claim 20 the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the dimensions of the device so that the device would fit within and treat any particular endovascular ailment, including a failing Fontan circulation, in order to apply the teachings of Carson into any particular area of the vasculature which requires replacement/anastomosis. Please see the explanation to the rejection above to claim 11 regarding dimensional changes.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Carson, Navia, and Liebig as is applied above in view of Cohen as is applied above.
Regarding claim 2 the Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to the third opening being smaller than the first or second opening.
However, regarding claim 2 Cohen teaches a device which includes two ends with openings (Figure 2 item 72, 62) and an intermediate portion with a third opening smaller than either of the first two openings (Figure 2 item 82). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Carson Navia Liebig Combination so that any of the openings is smaller or larger than any other, since the actual dimensions of the device would depend on the intended location of implantation, the amount of blood intended to be flown through each section and to the different areas the device is intended to divert blood to/from. For example, when flowing blood from one area with high flow to two areas of lower flow, the obviousness of having the one end receiving the greater amount of flow being larger than the other two ends is a simple design change. Any person of ordinary skill would understand this basic mechanical principle. Likewise, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device (e.g. other than the expected outcome as the Examiner explained above), is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Cohen.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Carson, Navia, and Liebig as is applied above in view of Pokorney (US 20050149093 A1).
Regarding claim 10 the Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
but is silent with regards to the hollow body having a cross section which varies.
However, regarding claim 10 Pokorney teaches a coupling device in which a hollow body has a cross-section which increases from the first end section to an intermediate section and then decreases from the intermediate section to a second end section (Figure 8 shows a middle section which has a larger cross-section than end sections). Carson and Pokorney are involved in the same field of endeavor, namely coupling devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of the Carson Navia Liebig Combination by having the diameter vary such as is taught by Pokorney in order to allow the inclusion of a valve between end sections of the device, the valve having improved flow due to a larger diameter valve than end sections. The valve of course could be desirable depending on where the device is implanted within the vasculature.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson, Navia, and Liebig as is applied above in view of Farnan et al. (US 9801987 B2), hereinafter known as Farnan.
Regarding claim 19 the Carson Navia Liebig Combination teaches the device of claim 1 substantially as is claimed,
wherein Carson further discloses the coupling device is a cannula (Merriam-Webster defines cannula as “a small tube for insertion into a body cavity or into a duct or vessel”; Figure 10 item 88);
but is silent with regards to the material of the cannula.
However, regarding claim 19 Farnan teaches cannulas can be made of silicone (Column 3 lines 42-48). Carson and Farnan are involved in the same field of endeavor, namely blood vessel tubing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the cannula so that it is silicone such as is taught by Farnan since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/09/22